Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04 May 2022 has been entered.

Status of Claims
	Claims 1, 3, 10, 17, 18, 21-27 and 40-42 are pending.
	Claims 1, 3, 10, 17, 18, 21-25, 27 and 40 are allowed.
Claims 26, 41 and 42 are rejected.
	Claims 1, 3, 10, 21-24 and 40-42 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/057551, 10/20/2017, which claims benefit of 62/411,230, 10/21/2016.  
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 3, 10, 17, 18, 21-27 and 40-42 have the effective filing date of 21 October 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings were received on 18 April 2019.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:

Applicant has not supplied an abstract.
MPEP 608.01(b) at 37 CFR 1.72 states: (b) A brief abstract of the technical disclosure in the specification must commence on a separate sheet,…, under the heading “Abstract” or “Abstract of the Disclosure”.
Appropriate correction is required.


Claim Objections
	The objections to Claims 1, 3 and 10, in the Final Office Action mailed 08 November 2021, are withdrawn in view of Applicants' amendment received 04 May 2022, in which the cited claims were amended.

Claims 1, 3, 10, 21-24 and 40-42 are objected to because of the following informalities:

Claims 1, 3 and 10 recite the acronyms ‘GVHD’ and ‘HCT’.
However, because it is not stated in the claim itself what the acronyms ‘GVHD’ and ‘HCT’ stand for, the claims may be misinterpreted, as read strictly within the context of the claimed subject matter. The specification recites: “Graft-versus-host disease (GVHD),…” (originally-filed specification, pg. 1, line 21); and “Hematopoietic cellular transplantation (HCT)…” (spec., pg. 1, line 18). 
	In order to avoid misinterpretation of the acronyms, the full name for which each abbreviation stands should be incorporated into each independent claim text at the first recitation of ‘GVHD’ and ‘HCT’ (preferably, the full name followed by the abbreviation in parenthesis).
	Claim 40 recites the acronym ‘TA’.
	The specification recites: “Transfusion-associated GVHD (TA GVHD)…” (spec., pg. 3, line 5).
	In order to avoid misinterpretation of the acronym, the full name for which the abbreviation stands should be incorporated into the claim text at the first recitation of ‘TA’ (preferably, the full name followed by the abbreviation in parenthesis). 
	Claims 21-24 recite: “The method as described in claim 1, wherein…before the blood sample is collected”, which should read: “The method as described in claim 1, wherein…before the first blood sample is collected.”
	Claim 41 recites: “…, wherein the patient is…selected for further testing at later time point(s)”, which should read: “…, wherein the patient is…selected for further testing at one or more later time points.”
	Claim 42 recites: “The method of claim 41, wherein a first blood sample…”, which should read: “The method of claim 41, wherein the first blood sample…”
[Note that Claim 41 recites: “The method of claim 40,…”, and Claim 40 recites: “The method as described in claim 1,…”]
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41 and 42 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claim 42 is dependent on claim 41, contain the limitations of claim 41, and, therefore, are rejected for the same reason.]

Claim 41 recites the relative terms: ‘low’, ‘early’ and ‘later’.
Claim 41 recites: “…, wherein the patient is determined to be at low risk for developing GVHD or TA GVHD at an early time point and is selected for further testing at later time point(s).”

The terms ‘low’, ‘early’ and ‘later’ are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition, explanation or description given for the terms ‘low’, ‘early’ and ‘later’ (MPEP 2173.05 (b)(I)). This terms will be defined by their plain meaning at the discretion of the Examiner, as it applies to the claim language (see MPEP 2111.01).
For the purpose of compact prosecution, the term ‘low risk’ will be interpreted to refer those patients cited in the prior art which are, in turn, shown to be ‘low risk’ or ‘minimal risk’ or some other analogous term. The terms ‘early time point’ and ‘later time points’ will be considered, within the context of prior art descriptions, as patients at low risk for developing GVHD (graft-versus-host disease) or TA GVHD (transfusion-associated GVHD) who are diagnosed early and then selected for testing at a later time point.
 Prior art will be applied according to this interpretation.
	
35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 26 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 26 recites: “The method as described in claim 1, wherein step (a) further comprises determining the levels of at least one of ST2 and Reg3α.”
However, claim 1 recites the step of: “…: a) measuring level(s) of at least one of suppression of tumorigenicity 2 protein (ST2) and regenerating islet-derived 3-alpha (Reg3α) in a first blood sample collected from the patient;..”
That is, claim 1 recites the step of measuring the levels of at least one of ST2 and Reg3α, which is considered to be synonymous with the act of determining the levels at least one of ST2 and Reg3α. 
Therefore, claim 26 does not further limit claim 1.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 3, 10, 17, 18, 20-28 and 41-43 under 35 U.S.C. §103 as being unpatentable over US 2013/0115232 “University of Michigan” in view of WO 2016/086161 “MSKCC”, in the Final Office Action mailed 08 November 20121, is withdrawn in view of Applicants' amendment received 04 May 2022.

Allowable Subject Matter
Claims 1, 3, 10, 17, 18, 21-25, 27 and 40 are considered to be allowable subject matter in view of Applicant’s amendment and claimed algorithm. Although not explicitly stated in the clean copy specification filed 18 April 2019, it is considered that the log base value referred to in the claimed algorithm (e.g., claim 1, step b)) is log base 10, in view of the art accepted interpretation of the term ‘log’ if not otherwise defined. (It is noted that the log base 10 indication is explicitly stated in the PCT/US2017/057551 (WO 2018/075869) version of the specification (pg. 85, lines 7-9).) It is noted, for the record, that algorithms cited in the prior art contain log base 2 (as did Applicant’s own work, cited in previous Office Actions as “Michigan” or “University of Michigan”). 

Conclusion
Claims 1, 3, 10, 17, 18, 21-25, 27 and 40 are allowed.
Claims 26, 41 and 42 are rejected.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631